Exhibit 10.1 4/13 PPA Loan to Loan PROGRESS PAYMENT AGREEMENT (Loan to Loan) This Progress Payment Agreement, dated as of (this “Agreement”), is among Apio, Inc. (“Borrower”) and General Electric Capital Corporation , as lender (together with its successors and assigns, if any, in such capacity, “Lender”). RECITALS A.General Electric Capital Corporation (“GECC”) and Borrower have entered into that certain Master Security Agreement, dated as of April 23, 2012 (the “Master Agreement”). Capitalized terms used herein without definition shall have the meaning ascribed to such terms in, or incorporated by reference into, the Master Agreement. Borrower desires to have Lender finance Borrower’s purchase of the equipment listed on Annex I hereto (the “Equipment”) pursuant to the terms and conditions of a Schedule (the “Schedule”) to, and incorporating by reference the terms and conditions of, the Master Agreement. The loan evidenced by the Schedule and (to the extent incorporated by reference in the Schedule) the Master Agreement and the Note executed in connection with the Schedule is hereinafter referred to as the “Term Loan.” B. Borrower has heretofore entered into certain supply contracts, purchase orders, purchase agreements or similar agreements (collectively, “Supply Contract”) with the respective suppliers named therein (individually and collectively, “Supplier”), pursuant to which such Supplier has agreed to sell on the terms and conditions therein set forth, and Borrower has agreed to acquire from such Supplier, certain or all of the Equipment. C.The Equipment is scheduled to be installed, manufactured or assembled over time commencing on or about the date hereof and continuing through (and including) April 1, 2016 (the “Installation Period”). Since certain Suppliers require progress payments prior to completion, delivery and acceptance of the Equipment, Borrower is desirous of having Lender finance progress payments and other amounts in respect of the applicable Equipment as such Equipment is installed, manufactured or assembled. It is expected that all amounts advanced hereunder will be refinanced through the funding of the Term Loan. Subject to the terms and conditions hereof, Lender is willing to advance money in respect of the Equipment. NOW THEREFORE, in consideration of the premises and covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.
